UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1965


ENCOMPASS INDEMNITY COMPANY, a Foreign Corporation,

                Plaintiff - Appellee,

          v.

GEORGE JOSEPH JACOBS, JR., deceased, by G. PATRICK JACOBS,
Executor,

                Defendants - Appellants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:13-cv-05327)


Submitted:   February 23, 2015             Decided:   March 4, 2015


Before WILKINSON, GREGORY, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cynthia M. Ranson, RANSON LAW OFFICES, Charleston, West
Virginia, for Appellants.    Brent K. Kesner, KESNER & KESNER,
PLLC, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Encompass Indemnity Company filed this declaratory judgment

action   seeking    an   order   declaring   that    the     Estate   of     George

Joseph   Jacobs,    Jr.,   was   not   entitled     to     recovery   under     any

provisions of an insurance policy issued by Encompass.                      We have

reviewed the record included on appeal as well as the parties’

briefs and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.                  Encompass Indemnity

Co. v. Jacobs, No. 2:13-cv-05327 (S.D.W. Va. Aug. 15, 2014).                     We

dispense   with     oral   argument     because      the     facts    and     legal

contentions   are    adequately    presented    in    the    materials       before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       2